Form 51-102F3 Material Change Report 1.REPORTING ISSUER SOUTHWESTERN RESOURCES CORP. Suite 1650, 701 West Georgia Street Vancouver, British Columbia, V7Y 1C6 2.DATE OF MATERIAL CHANGE May16, 3.NEWS RELEASE On May 16, 2008, Southwestern Resources Corp. (the "Issuer") issued a news release through the facilities of Marketwire relating to the material change. 4.SUMMARY OF MATERIAL CHANGE The Issuer announced that it had sold all of the shares of its indirect wholly owned subsidiary that holds a 90% interest in the Boka project to Hong Kong East China Non-Ferrous International Mineral Development Co., Limited in consideration of net proceeds of approximately US$9.4 million and a 2.7% net smelter return royalty on gold production in excess of 6.5 tonnes. 5.FULL DESCRIPTION OF MATERIAL CHANGE The news release, as filed on SEDAR onMay 16, 2008, is attached hereto as Schedule "A". 6.RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 Not applicable. 7.OMITTED INFORMATION No significant facts otherwise required to be disclosed in this report have been omitted. 8.EXECUTIVE OFFICER The following executive officer of the Issuer is knowledgeable about the material change and may be contacted by any of the Securities Commissions regarding the change: Thomas W.
